Exhibit 10.10

MASTER PLAN DOCUMENT

SOUTHWEST GAS CORPORATION

EXECUTIVE DEFERRAL PLAN

Effective March 1, 1986

Amended and Restated March 1, 1988

Amended and Restated March 1, 1989

Amended and Restated March 1, 1990

Amended and Restated October 29, 1992

Amended and Restated May 10, 1994

Amended and Restated Effective March 1, 1999

Amended and Restated November 19, 2002

Amended and Restated Effective December 31, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article

  

Subject

   Page

1

  

Definitions

   1

2

  

Eligibility

   4

3

  

Deferral Commitment and Company Contribution

   5

4

  

Interest, Crediting and Vesting

   6

5

  

Plan Benefit Payments

   7

6

  

Retirement and Termination Benefit Payments

   7

7

  

Pre-Retirement Survivor Benefit Payments

   8

8

  

Post-Retirement Survivor Benefit Payments

   8

9

  

Disability Benefit Payments

   9

10

  

Beneficiaries

   9

11

  

Leave of Absence

   10

12

  

General

   11

13

  

No Guarantee of Continuing Employment

   11

14

  

Trusts

   12

15

  

Termination, Amendment or Modification of the Plan

   12

16

  

Restrictions on Alienation of Benefits

   13

17

  

Administration of the Plan

   13

18

  

Claims Procedure

   14

19

  

Miscellaneous

   16



--------------------------------------------------------------------------------

MASTER PLAN DOCUMENT

SOUTHWEST GAS CORPORATION

EXECUTIVE DEFERRAL PLAN

PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
key employees who contribute materially to the continued growth, development and
future business success of Southwest Gas Corporation. As amended and restated
herein, this Plan document applies to Account Balances (inclusive of earnings)
maintained under the Plan as of December 31, 2004, all of which were fully
earned and vested as of such date.

No amendment to the Plan as in effect on October 3, 2004 that would constitute a
“material modification” as defined within Internal Revenue Code (“IRC” or
“Code”) Section 409A and related Treasury regulations, shall be effective with
respect to amounts that were deferred in taxable years beginning before
January 1, 2005 (inclusive of any earnings on such deferred amounts). With the
exception of earnings on Account Balances which may accrue on or after
January 1, 2005 as provided in Article 4 below, no further Deferrals or other
contributions of any kind shall be accepted under this Plan after December 31,
2004.

ARTICLE 1

DEFINITIONS

For purposes hereof, unless otherwise clearly apparent from the context, the
words and phrases listed below shall be defined as follows:

 

1.1 “Account Balance” means a Participant’s individual fund comprised of
Deferrals, Company Contributions and interest earnings credited thereon up to
the time of Benefit Distribution.

 

1.2 “Base Annual Salary” means the yearly compensation paid to an Executive,
excluding bonuses, commissions, overtime, and non-monetary awards for employment
services to the Company.

 

1.3 “Beneficiary” means the person, persons, entity or entities designated by
the Participant to receive any benefits under the Plan upon the death of a
Participant. A Participant may designate primary and contingent Beneficiaries.

 

1.4 “Benefit Account Balance” shall have the meaning set forth in Article 5.3.

 

1.5 “Benefit Distribution” means the date benefits under the Plan commence or
are paid in full to a Participant, or because of his death, to his Beneficiary,
which will occur within 90 days of notification to the Company of the event that
gives rise to such distribution.

 

1



--------------------------------------------------------------------------------

1.6 “Board of Directors” means the Board of Directors of Southwest Gas
Corporation and any Successor Corporation.

 

1.7 “Bonus” means the portion of actual awards, if any, paid in cash under the
terms of Southwest Gas Corporation’s 1993 Management Incentive Plan, as amended
(“Management Incentive Plan”).

 

1.8 “Change in Control” means the first to occur of any of the following events:

 

  (a) Any “person” (as the term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) who becomes a beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 50 percent or more of the Company’s capital stock entitled to
vote in the election of Directors; or

 

  (b) During any period of not more than twelve months, not including any period
prior to the adoption of this Plan, individuals who, at the beginning of such
period constitute the Board of Directors of the Company, and any new Director
(other than a Director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (a) of this Article
1.8) whose election by the Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least 75 percent of the
Directors then still in office, who either were Directors at the beginning of
the period or whose election or nomination for election was previously approved,
cease for any reason to constitute at least a majority thereof.

 

1.9 “Committee” means the administrative committee appointed by the Board of
Directors to manage and administer the Plan in accordance with the provisions of
the Plan. After a Change in Control, the Committee shall cease to have any
powers under the Plan and all powers previously vested in the Committee under
the Plan will then be vested in the Third Party Fiduciary.

 

1.10 “Company” means Southwest Gas Corporation and such of its Subsidiaries as
the Board of Directors may select to become parties to the Plan. The term
“Company” shall also include any Successor Corporation.

 

1.11 “Company Contributions” means the amount added, if any, to a Participant’s
Account Balance in accordance with Article 3.2.

 

1.12 “Deferral(s)” means the amount of Base Annual Salary and Bonus transferred
to the Plan accounts. No Deferrals will be accepted into this Plan after
December 31, 2004.

 

2



--------------------------------------------------------------------------------

1.13 “Employee” means any full-time employee of Southwest Gas Corporation as
determined under the personnel policies and practices of Southwest Gas
Corporation prior to a Change in Control.

 

1.14 “Executive” means any officer of Southwest Gas Corporation prior to a
Change in Control.

 

1.15 “Master Plan Document” means this legal instrument containing the
provisions of the Plan.

 

1.16 “Moody’s Rate” means Moody’s Seasoned Corporate Bond Rate which is an
economic indicator consisting of an arithmetic average of yields of
representative bonds (industrial and AAA, AA and A rated public utilities) as of
January 1 prior to each Plan Year as published by Moody’s Investors Service,
Inc. (or any successor thereto), or, if such index is no longer published, a
substantially similar index selected by the Board of Directors.

 

1.17 “Moody’s Composite Rate” means the average of the Moody’s Rate on January 1
for the five years prior to Benefit Distribution.

 

1.18 “Participant” means any Executive who executes a Plan Agreement or an
Employee who has been selected to participate in the Plan and who executes a
Plan Agreement. No new Participants will be accepted into this Plan after
December 31, 2004.

 

1.19 “Plan” means the Executive Deferral Plan of the Company evidenced by this
Master Plan Document.

 

1.20 “Plan Agreement” means the form of written agreement which is entered into
from time to time, by and between the Company and a Participant.

 

1.21

“Plan Year” means the year beginning on March 1 of each year.

 

1.22 “Retire” or “Retirement” means the severance from employment with the
Company on or after attaining age 55, other than by death, disability or
Termination of Employment.

 

1.23 “Subsidiary” means any corporation, partnership, or other organization
which is at least 50 percent owned by the Company or a Subsidiary of the
Company.

 

1.24 “Successor Corporation” means any corporation or other legal entity which
is the successor to Southwest Gas Corporation, whether resulting from merger,
reorganization or transfer of substantially all of the assets of Southwest Gas
Corporation, regardless of whether such entity shall expressly agree to continue
the Plan.

 

3



--------------------------------------------------------------------------------

1.25 “Terminates Employment” or “Termination of Employment” means the ceasing of
employment with the Company, either voluntarily or involuntarily, excluding
Retirement, disability or death.

 

1.26 “Third Party Fiduciary” means an independent third party selected by the
Committee to take over the administration of the Plan upon and after a Change in
Control and to determine appeals of claims denied under the Plan before and
after a Change in Control pursuant to a Third Party Fiduciary Services
Agreement.

 

1.27 “Third Party Fiduciary Services Agreement” means the agreement with the
Third Party Fiduciary to perform services with respect to the Plan.

 

1.28 “Trust Agreement” means an agreement establishing a “grantor trust” of
which the Company is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the IRC.

 

1.29 “Trust Fund or Funds” means the assets of every kind and description held
under any Trust Agreement forming a part of the Plan.

 

1.30 “Trustee” means any person or entity selected by the Company to act as
Trustee under any Trust Agreement at any time of reference.

 

1.31 “Years of Service” means a Participant’s Benefit Service as defined in the
Retirement Plan for Employees of Southwest Gas Corporation, plus service with a
Successor Corporation which is not taken into account for such plan.

ARTICLE 2

ELIGIBILITY

 

2.1 Selection of Participants An Executive shall become eligible to participate
in the Plan as of the effective date of his election by the Board of Directors
as an officer of the Company (unless the Board of Directors determines, at that
time, that such Executive will not become eligible to participate in the Plan).
The Committee in its sole discretion may select any other Employee to become
eligible to participate in the Plan.

 

2.2 Continued Eligibility If a Participant ceases to be an Executive and he
continues as an Employee, the Committee in its sole discretion will determine
whether such Employee will continue to be eligible to participate in the Plan.
Notwithstanding the foregoing and upon the occurrence of a Change in Control, a
Participant will continue to participate in the Plan.

 

4



--------------------------------------------------------------------------------

2.3 Participant Acceptance Once eligible to participate in the Plan, an
Executive or an Employee has to complete, execute and return to the Committee a
Plan Agreement to become a Participant in the Plan. Continued participation in
the Plan is subject to compliance with any further conditions as may be
established by the Committee. Notwithstanding the foregoing and upon the
occurrence of a Change in Control, no additional conditions regarding continued
participation in the Plan may be established by the Committee or any Successor
Corporation.

ARTICLE 3

DEFERRAL COMMITMENT AND COMPANY CONTRIBUTION

 

3.1 Deferrals A Participant may defer up to 100 percent of his Base Annual
Salary and Bonus received during a Plan Year; provided that such Deferral
exceeds $2,000 per Plan Year. Notwithstanding the foregoing, no election shall
be effective to reduce the Base Annual Salary and Bonus paid to a Participant
for a calendar year to an amount which is less than the amount that the Company
is required to withhold from such Participant’s Base Annual Salary and Bonus for
the calendar year for (a) applicable income and employment taxes (including
Federal Insurance Contributions Act tax), (b) contributions to any employee
benefit plan (other than this Plan), and (c) payroll transfers, in place, prior
to such elections.

 

3.2 Company Matching Contributions If a Participant makes a Deferral commitment
with respect to Base Annual Salary and/or Bonus, the Company will contribute an
amount equal to 50 percent of such Deferral, up to a maximum of three percent of
the Participant’s Base Annual Salary, to the Participant’s Account Balance.

 

3.3 Timing of Deferral Election Prior to the commencement of each Plan Year, a
Participant will (a) advise the Committee, in writing, of his Base Annual Salary
Deferral commitment for the upcoming Plan Year and (b) make his Deferral
commitment for any Bonus earned during the calendar year ending in such Plan
Year. If a Participant fails to so advise the Committee, through no fault of the
Company, he will not be permitted to defer any of his Base Annual Salary or
Bonus during the upcoming Plan Year.

 

3.4 Exercise of Deferral Commitment A Participant’s Deferral commitment will be
exercised on a per pay period basis for the portion of his Base Annual Salary
that is deferred. The exercise of a Participant’s Deferral commitment with
respect to his Bonus will occur at the time the Bonus is paid.

 

3.5 Adjustment to Deferral Commitment The Committee reserves the right to adjust
any Participant’s Deferral commitment during a Plan Year to ensure that a
Participant’s actual Deferral does not exceed the maximum allowable amount.

 

5



--------------------------------------------------------------------------------

3.6 Deferral Elections by New Participants In the event an Executive or an
Employee becomes a Participant in the Plan during a Plan Year, such Participant
may defer up to 100 percent of the remaining portion of his Base Annual Salary
for the current Plan Year. Such Participant must make his Deferral commitment by
advising the Committee, in writing, at the time he elects to become a
Participant in the Plan.

 

3.7 Deferral Commitment Default In the event a Participant defaults on his Base
Annual Salary Deferral commitment, the Participant will not be allowed to make
any further Deferrals during the current Plan Year and may not make any
Deferrals for the subsequent Plan Year. In the event a Participant defaults on
his Bonus Deferral commitment for a particular Plan Year, the Participant will
not be able to defer any of his Bonus for that Plan Year or the subsequent Plan
Year.

 

3.8 Waiver of Deferral Commitment Default The Committee may waive for good cause
the default penalty specified in Article 3.7 upon the request of the
Participant.

 

3.9 Deferrals after December 31, 2004 Notwithstanding any provision herein to
the contrary, no Deferrals or Company matching contributions will be accepted
into this Plan after December 31, 2004, and no new Participants will be admitted
hereunder after December 31, 2004.

ARTICLE 4

INTEREST, CREDITING AND VESTING

 

4.1 Interest Rate A Participant’s Account Balance at the start of a Plan Year
and any Deferrals and Company contributions made during a Plan Year will earn,
except as provided for in Article 4.2, interest annually at 150 percent of the
Moody’s Rate. Interest will be credited to a Participant’s account for Deferrals
and Company contributions made during the Plan Year, as if all Deferrals and
contributions were made on the first day of the Plan Year.

 

4.2 Adjustment to Interest Rate If a Participant Terminates Employment prior to
completing five Years of Service with the Company, interest credited for all
Deferrals and vested Company contributions to a Participant’s Account Balance
will be adjusted based on the Moody’s Rate during the period he participated in
the Plan.

 

6



--------------------------------------------------------------------------------

4.3 Vesting of Company Contributions Company contributions and interest earned
on such contributions will vest to a Participant at the rate of 20 percent per
Year of Service and will vest completely once a Participant has five Years of
Service with the Company.

 

4.4 Interest Earned after December 31, 2004 Interest earned on Deferrals made on
or before December 31, 2004 will be credited to the Participant’s Account
Balance in accordance with this Article 4. Any such interest is intended to be
regarded as attributable to amounts deferred under the Plan as of December 31,
2004.

ARTICLE 5

PLAN BENEFIT PAYMENTS

 

5.1 Lump-Sum Payment A Participant’s Account Balance will be paid to the
Participant in a lump-sum payment at the time of Benefit Distribution, unless
the Participant qualifies to receive benefit payments over a specific benefit
payment period.

 

5.2 Interest prior to Benefit Distribution A Participant’s Account Balance will
earn interest under the provisions of Article 4.1 or, if applicable, Article 4.2
until the time of Benefit Distribution.

 

5.3 Benefit Payment Periods If a Participant is entitled to receive Plan benefit
payments over a specific benefit payment period, his Account Balance at the
commencement of Benefit Distribution will be credited with an amount equal to
the interest such balance would have earned assuming distribution in equal
monthly installments over the specific benefit payment period, at a specified
interest rate, thereby creating a Benefit Account Balance. The Benefit Account
Balance will then be paid to the Participant in equal monthly installments over
the specific benefit payment period.

 

5.4 Payment Prior to Benefit Distribution If there shall be a final
determination by the Internal Revenue Service or a court of competent
jurisdiction that the election by a Participant to defer the payment of any
amount in accordance with the terms of this Plan was not effective to defer the
taxation of such amount, then the Participant shall be entitled to receive a
distribution of the amount determined to be taxable and the Participant’s
Account Balance shall be reduced accordingly.

ARTICLE 6

RETIREMENT AND TERMINATION BENEFIT PAYMENTS

 

6.1

Benefit Payment Periods; Elections A Participant who Retires or Terminates
Employment with more than five Years of Service qualifies to receive his Account
Balance over a period of 120, 180 or 240 months. The Participant shall elect the

 

7



--------------------------------------------------------------------------------

 

payment period; provided that written notice of such election is filed with the
Committee at least one year prior to his Retirement or Termination of
Employment. If a Participant fails to make such election prior to the time
specified, the payment period will be 240 months.

 

6.2 Changing Elections A Participant who has made an election under this Article
may subsequently revoke such election and make another election under this
Article by providing written notice to the Committee; provided, however, that
only the last such election or revocation in effect on the date which is one
year prior to the date on which the Participant Retires or Terminates Employment
shall be effective. Notwithstanding the foregoing, if a Participant Terminates
Employment or Retires as a result of a Change in Control, the foregoing
provisions of this Article 6 shall be applied by substituting “six months” for
“one year.”

 

6.3 Interest on Benefit Payments The interest rate used to calculate the amount
that will be credited to a Participant’s Account Balance, to determine his
Benefit Account Balance under the provisions of Article 5.3, will be 150 percent
of the Moody’s Composite Rate.

ARTICLE 7

PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS

 

7.1 Benefit Payments Notwithstanding any elections made pursuant to Article 6,
if a Participant dies while he is an employee of the Company, his Account
Balance will be paid to his Beneficiary in equal monthly installments over the
180 month survivor benefit payment period.

 

7.2 Interest on Benefit Payments The interest rate used to determine the amount
that will be credited to a Participant’s Account Balance, to determine his
Benefit Account Balance under the provisions of Article 5.3 following the
Participant’s death, will be 150 percent of the Moody’s Composite Rate.

ARTICLE 8

POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS

 

8.1 Benefit Payments If a Participant dies after the commencement of Retirement,
Termination of Employment or disability benefit payments under Articles 6 or 9
but prior to such benefits having been paid in full, the Participant’s benefit
payments will continue to be paid to the Participant’s Beneficiary through the
end of the originally awarded benefit payment period, except as provided for in
Article 10.7.

 

8



--------------------------------------------------------------------------------

ARTICLE 9

DISABILITY BENEFIT PAYMENTS

 

9.1 Disability Determination A Participant shall be considered disabled if he
qualifies for a disability benefit under the Company’s group long-term
disability plan. In the event a Participant does not qualify for benefits under
the group long-term disability plan, the Committee may determine that a
Participant is disabled under the provisions of the Plan.

 

9.2 Vesting of Company Contributions Notwithstanding the provisions of Article
4.3, Company contributions and interest earned on such contributions will be
fully vested to the Participant at the time he is determined to be disabled
under this Article.

 

9.3 Benefit Payments During First Five Years of Service If a Participant is
disabled within the first five Years of Service with the Company, he will
receive his Account Balance in a lump sum payment at Benefit Distribution.

 

9.4 Benefit Payments After Five Years of Service Notwithstanding any elections
made pursuant to Article 6, if a Participant is disabled after five Years of
Service with the Company, his Account Balance will be paid to him in equal
monthly installments over the 180 month disability payment period.

 

9.5 Interest on Benefit Payments If a Participant qualifies to receive his
Account Balance over the disability benefit payment period, the interest rate
used to calculate the amount that will be credited to a Participant’s Account
Balance, to determine his Benefit Account Balance under the provisions of
Article 5.3, will be 150 percent of the Moody’s Composite Rate.

ARTICLE 10

BENEFICIARIES

 

10.1 Designation of Beneficiaries A Participant shall have the right to
designate any Beneficiary to whom benefits under this Plan shall be paid in the
event of the Participant’s death prior to the total distribution of his Benefit
Account Balance under the Plan. If greater than 50 percent of the Benefit
Account Balance is designated to a Beneficiary other than the Participant’s
spouse, such Beneficiary designation must be consented to by the Participant’s
spouse. Each Beneficiary designation must be in written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime.

 

10.2 Changing Beneficiary Designation A Participant shall have the right to
change the Beneficiary designation, subject to spousal consent under the
provisions of Article 10.1, without the consent of any designated Beneficiary by
filing a new Beneficiary designation with the Committee. The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.

 

9



--------------------------------------------------------------------------------

10.3 Acknowledgment The Committee shall acknowledge, in writing, receipt of each
Beneficiary designation form.

 

10.4 Discharge of Company Obligation The Committee shall be entitled to rely on
the Beneficiary designation last filed by the Participant prior to his death.
Any payment made in accordance with such designation shall fully discharge the
Company from all further obligations with respect to the amount of such
payments.

 

10.5 Minor or Incompetent Beneficiaries If a Beneficiary entitled to receive
benefits under the Plan is a minor or a person declared incompetent, the
Committee may direct payment of such benefits to the guardian or legal
representative of such minor or incompetent person. The Committee may require
proof of incompetency, minority or guardianship as it may deem appropriate prior
to distribution of any Plan benefits. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
payments.

 

10.6 Effect of No Beneficiary Designation If no Beneficiary designation is in
effect at the time of the Participant’s death, or if the named Beneficiary
predeceased the Participant, then the Beneficiary shall be: (a) the surviving
spouse; (b) if there is no surviving spouse, then his issue per stirpes; or
(c) if no surviving spouse or issue, then his estate.

 

10.7 Payment to Beneficiary’s Beneficiary If a Beneficiary receiving benefit
payments under the provisions of the Plan dies prior to the completion of the
benefit payment period, the present value of the remaining benefit payments will
be paid, in a lump sum amount, to the Beneficiary’s Beneficiary, if any, or to
the applicable estate. The present value of the remaining benefit payments will
be calculated using the same methodology, including the same interest rate, as
was used to calculate the Participant’s annuity payment calculation, under
Article 5.3.

ARTICLE 11

LEAVE OF ABSENCE

 

11.1 Continuation of Deferral Commitment If a Participant is authorized by the
Company for any reason to take a paid leave of absence, the Participant’s
Deferral commitment shall remain in full force and effect.

 

11.2 Suspension of Deferral Commitment If a Participant is authorized by the
Company for any reason to take an unpaid leave of absence, the Participant’s
Deferral commitment shall be suspended until the leave of absence ends and the
Participant’s employment resumes.

 

10



--------------------------------------------------------------------------------

ARTICLE 12

GENERAL

 

12.1 Payment Obligation Amounts payable to a Participant or Beneficiary shall be
paid from the general assets of the Company or from the assets of a grantor
trust within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle
A of the Code, established for use in funding executive compensation
arrangements and commonly known as a “rabbi trust.”

 

12.2 Limitation on Payment Obligation The Company shall have no obligation under
the Plan to a Participant or a Participant’s Beneficiary, except as provided in
this Master Plan Document.

 

12.3 Furnishing Information The Participant or Beneficiary must cooperate with
the Committee in furnishing all information requested by the Company to
facilitate the payment of his Benefit Account Balance. Such information may
include the results of a physical examination if any is required for
participation in the Plan.

 

12.4 Unsecured General Creditor Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held under any trust, or held in any way as collateral security
for the fulfilling of the obligations of the Company under the Plan. Any and all
of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and Beneficiaries shall
be no greater than those of unsecured general creditors. It is the intention of
the Company that this Plan (and the Trust Funds described in Article 14.1) be
unfunded for purposes of the Code and for the purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

12.5 Withholding There shall be deducted from each payment made under the Plan
or other compensation payable to the Participant or Beneficiary all taxes which
are required to be withheld by the Company in respect to such payment or this
Plan. The Company shall have the right to reduce any payment (or other
compensation) by the amount of cash sufficient to provide the amount of said
taxes.

ARTICLE 13

NO GUARANTEE OF CONTINUING EMPLOYMENT

 

13.1

Future Employment The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between the Company and a Participant.

 

11



--------------------------------------------------------------------------------

 

Moreover, nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge the Participant at any time.

ARTICLE 14

TRUSTS

 

14.1 Trusts The Company may maintain one or more Trust Funds to finance all or a
portion of the benefits under the Plan by entering into one or more Trust
Agreements. Any Trust Agreement is designated as, and shall constitute, a part
of the Plan, and all rights which may accrue to any person under the Plan shall
be subject to all the terms and provisions of such Trust Agreement. A Trustee
shall be appointed by the Committee or the Board of Directors and shall have
such powers as provided in the Trust Agreement. The Committee or the Board of
Directors may modify any Trust Agreement, in accordance with its terms, to
accomplish the purposes of the Plan and appoint a successor Trustee under the
provisions of such Trust Agreement. By entering into such Trust Agreement, the
Committee or the Board of Directors may vest in the Trustee, or in one or more
investment managers (as defined in ERISA) the power to manage and control the
Trust Fund. The Committee’s authority under the provisions of this Article 14.1
will cease upon the occurrence of a Change in Control.

ARTICLE 15

TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN

 

15.1 Plan Amendments The Board of Directors may, at any time, without notice,
amend or modify the Plan in whole or in part; provided, however, that (a) no
amendment or modification shall be effective to decrease or restrict (i) the
amount of interest to be credited to a Participant’s Account Balance under the
provisions of the Plan, (ii) the benefits the Participant qualifies for or may
elect to receive under the provisions of the Plan, or (iii) benefit payments to
Participants or Beneficiaries once such payments have commenced, and
(b) effective March 1, 1999, no amendment or modification of this Article 15,
Article 17, or Article 18 of the Plan shall be effective except to the extent
the Board of Directors deems necessary or appropriate to comply with applicable
law.

 

15.2 Plan Termination The Board of Directors shall not terminate the Plan until
all accrued benefits have been paid in full under the provisions of the Plan to
the Participants and Beneficiaries.

 

15.3 Partial Plan Termination The Board of Directors may partially terminate the
Plan by instructing the Committee not to accept any additional Deferral
commitments. In the event of a partial termination, the remaining provisions of
the Plan shall continue to operate and be effective for all Participants in the
Plan, as of the date of such partial termination.

 

12



--------------------------------------------------------------------------------

15.4 Change of Control In the event of a hostile or non-negotiated Change of
Control of the Company, the benefits of this Plan will become 100 percent vested
for all Participants and the interest credited to a Participant’s Account
Balance under any provision of this Plan will be adjusted, retroactively to the
date an individual became a Participant and prospectively thereafter, to 200
percent of the Moody’s Rate.

ARTICLE 16

RESTRICTIONS ON ALIENATION OF BENEFITS

 

16.1 Alienation of Benefits To the maximum extent permitted by law, no interest
or benefit under the Plan shall be assignable or subject in any manner to
alienation, sale, transfer, claims of creditors, pledge, attachment or
encumbrances of any kind.

ARTICLE 17

ADMINISTRATION OF THE PLAN

 

17.1 Committee Duties Except as otherwise provided in this Article 17, and
subject to Article 18, the general administration of the Plan, as well as
construction and interpretation thereof, shall be vested in the Committee.
Members of the Committee may be Participants under the Plan. Specifically, the
Committee shall have the discretion and authority to: (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan; and (b) decide or resolve any and all questions
including interpretations of the Plan. Any individual serving on the Committee
who is a Participant shall not vote or act on any matter relating solely to
himself or herself. The number of members of the Committee shall be established
by, and the members shall be appointed from time to time by, and shall serve at
the pleasure of, the Board of Directors.

 

17.2

Administration After a Change in Control Upon and after a Change in Control, the
administration of the Plan shall be vested in a Third Party Fiduciary, as
provided for herein and pursuant to the terms of a Third Party Fiduciary
Services Agreement. Any Third Party Fiduciary Services Agreement is designated
as, and shall constitute, a part of the Plan. The Third Party Fiduciary shall
also have the discretion and authority to: (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the
Plan; and (b) decide or resolve any and all questions including interpretation
of the Plan and the Trust Agreement. Except as otherwise provided for in any
Trust Agreement, the Third Party Fiduciary shall have no power to direct the
investment of Plan or Trust Funds or select any investment manager or custodial
firm for the Plan or Trust Agreement. The Company shall pay all reasonable
administrative expenses and fees of the Third

 

13



--------------------------------------------------------------------------------

 

Party Fiduciary when it acts as the administrator of the Plan or pursuant to
Article 18. The Third Party Fiduciary may not be terminated by the Company
without the consent of 50 percent of the Participants in the Plan.

 

17.3 Agents In the administration of the Plan, the Committee or the Third Party
Fiduciary, as the case may be, may from time to time employ such agents,
consultants, advisors, and managers as it deems necessary or useful in carrying
out its duties as it sees fit (including acting through a duly authorized
representative) and may from to time to time consult with counsel to the
Company.

 

17.4 Binding Effect of Decisions The decision or action of the Committee or the
Third Party Fiduciary, as the case may be, with respect to any question arising
out of or in connection with the administration, interpretation, and application
of the Plan (and the Trust Agreement to the extent provided for in Article 17.2)
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

17.5 Indemnity by Company The Company shall indemnify and save harmless each
member of the Committee, the Third Party Fiduciary, and any employee of the
Company to whom the duties of the Committee may be delegated against any and all
claims, losses, damages, expenses, and liabilities arising from any action or
failure to act with respect to the Plan, except in the case of fraud, gross
negligence, or willful misconduct by the Committee, any of its members, the
Third Party Fiduciary, or any such employee.

 

17.6 Employer Information. To enable the Committee and the Third Party Fiduciary
to perform their functions, the Company shall supply full and timely information
to the Committee and the Third Party Fiduciary, as the case may be, on all
matters relating to the compensation of all Participants, their Retirement,
death or other cause for Termination of Employment, and such other pertinent
facts as the Committee or the Third Party Fiduciary may require.

 

17.7 Manner and Timing of Benefit Payments The Committee or the Third Party
Fiduciary, as the case may be, may alter, at or after Benefit Distribution, the
manner and time of payments to be made to a Participant or Beneficiary from that
set forth herein, if requested to do so by such Participant or Beneficiary to
meet existing financial hardships, which the Committee or the Third Party
Fiduciary, as the case may be, determine are the same as or similar in nature to
those identified in Section 1.401(k)-1(d)(2)(iv) of the federal treasury
regulations.

ARTICLE 18

CLAIMS PROCEDURE

 

18.1

Presentation of Claims Any Participant or Beneficiary of a deceased Participant

 

14



--------------------------------------------------------------------------------

 

(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for determination with respect to
benefits available to such Claimant from the Plan. The claim must state with
particularity the determination desired by the Claimant.

 

18.2 Notification of Decision The Committee shall consider a claim and notify
the Claimant within 90 calendar days after receipt of a claim in writing:

 

  (a) That the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant: (i) the specific reason(s)
for the denial of the claim, or any part thereof; (ii) the specific reference(s)
to pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and (iv) an explanation of the claim review procedure set forth in
Article 18.3.

 

18.3 Review of a Denied Claim Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Third Party
Fiduciary a written request for a review of the denial of the claim. Thereafter,
the Claimant (or the Claimant’s duly authorized representative) may review
pertinent documents, submit written comments or other documents, and request a
hearing, which the Third Party Fiduciary, in its sole discretion, may grant.

 

18.4 Decision on Review The Third Party Fiduciary shall render its decision on
review promptly, and not later than 60 days after the filing of a written
request for review of a denial, unless a hearing is held or other special
circumstances require additional time, in which case the Third Party Fiduciary’s
decision must be rendered within 120 calendar days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain: (a) the specific reason(s) for the decision;
(b) the specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and (c) such other matters as the Third Party Fiduciary
deems relevant.

 

18.5 Legal Action A Claimant’s compliance with the foregoing provisions of this
Article 18 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under the Plan.

 

15



--------------------------------------------------------------------------------

ARTICLE 19

MISCELLANEOUS

 

19.1 Notice Any notice given under the Plan shall be in writing and shall be
mailed or delivered to:

SOUTHWEST GAS CORPORATION

Executive Deferral Plan

Administrative Committee (LVB-283)

P.O. Box 98510

Las Vegas, NV 89193-8510

and

Wachovia Bank, N.A.

One West Fourth Street

Winston-Salem, NC 27101

 

19.2 Assignment The Plan shall be binding upon the Company and any of its
successors and assigns, and upon a Participant, a Participant’s Beneficiary, and
their assigns, heirs, executors and administrators.

 

19.3 Governing Laws Except to the extent that federal law applies, the Plan
shall be governed by and construed under the laws of the State of Nevada.

 

19.4 Headings Headings in this Master Plan Document are inserted for convenience
of reference only. Any conflict between such headings and the text shall be
resolved in favor of the text.

 

19.5 Gender and Number Masculine pronouns wherever used shall include feminine
pronouns and when the context dictates, the singular shall include the plural.

 

16



--------------------------------------------------------------------------------

19.6 Effect of Illegality or Invalidity In case any provision of the Plan shall
be held illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but the Plan shall be construed and
enforced as if such illegal and invalid provisions had never been inserted
herein.

IN WITNESS WHEREOF, the Company has executed this Amended and Restated Master
Plan Document to be effective December 31, 2004.

 

SOUTHWEST GAS CORPORATION By  

/s/ JEFFREY W. SHAW

  Jeffrey W. Shaw   Chief Executive Officer Date  

January 14, 2008

 

17



--------------------------------------------------------------------------------

MASTER PLAN DOCUMENT

SOUTHWEST GAS CORPORATION

EXECUTIVE DEFERRAL PLAN

Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article

  

Subject

   Page

1

  

Definitions

   1

2

  

Eligibility

   5

3

  

Participant Elections and Company Contributions

   5

4

  

Interest, Crediting and Vesting

   7

5

  

Plan Benefit Payments

   8

6

  

Pre-Retirement Survivor Benefit Payments

   8

7

  

Post-Retirement Survivor Benefit Payments

   8

8

  

Disability Benefit Payments

   9

9

  

Beneficiaries

   9

10

  

General

   10

11

  

Termination, Amendment or Modification of the Plan

   12

12

  

Administration of the Plan

   13

13

  

Claims Procedure

   15

14

  

Miscellaneous

   16



--------------------------------------------------------------------------------

MASTER PLAN DOCUMENT

SOUTHWEST GAS CORPORATION

EXECUTIVE DEFERRAL PLAN

PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
key employees who contribute materially to the continued growth, development and
future business success of Southwest Gas Corporation. The Plan is designed to
comply with and shall be administered in a manner consistent with the applicable
requirements of Internal Revenue Code (“IRC” or “Code”) Section 409A and related
Treasury regulations. This Plan document applies to any compensation first
earned and deferred on or after January 1, 2005 (inclusive of any earnings on
such amounts).

ARTICLE 1

DEFINITIONS

For purposes hereof, unless otherwise clearly apparent from the context, the
words and phrases listed below shall be defined as follows:

 

1.1 “Account Balances” means a Participant’s individual fund comprised of
Deferrals, Company Contributions and interest earnings credited thereon up to
the applicable Benefit Distribution Date.

 

1.2 “Base Annual Salary” means the yearly compensation paid to an Executive,
excluding bonuses, commissions, overtime, and non-monetary awards for employment
services to the Company.

 

1.3 “Beneficiary” means the person, persons, entity or entities designated by
the Participant to receive any benefits under the Plan upon the death of a
Participant. A participant may designate primary and contingent Beneficiaries.

 

1.4 “Benefit Account Balances” shall have the meaning set forth in Article 5.1.

 

1.5 “Benefit Distribution Date” means the date benefits under the Plan are first
paid to a Participant, or because of his death, to his Beneficiary, which will
occur within 90 days of notification to the Company of the event that gives rise
to such distribution. In the case of a Retirement or Termination of Employment,
Benefit Distributions cannot commence until at least six months after the date
of Participant’s Retirement or Termination of Employment.

 

1



--------------------------------------------------------------------------------

1.6 “Board of Directors” means the Board of Directors of Southwest Gas
Corporation and any Successor Corporation.

 

1.7 “Bonus” means the portion of actual awards, if any, paid in cash under the
terms of the Southwest Gas Corporation 1993 Management Incentive Plan, as
amended and restated (“Management Incentive Plan”).

 

1.8 “Change in Control” means the first to occur of any of the following events:

 

  (a) Any “person” (as the term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) who becomes a beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 50 percent or more of the Company’s capital stock entitled to
vote in the election of Directors; or

 

  (b) During any period of not more than twelve months, not including any period
prior to the adoption of this Plan, individuals who, at the beginning of such
period constitute the Board of Directors of the Company, and any new Director
(other than a Director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (a) of this Article
1.8) whose election by the Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least 75 percent of the
Directors then still in office, who either were Directors at the beginning of
the period or whose election or nomination for election was previously approved,
cease for any reason to constitute at least a majority thereof.

 

1.9 “Committee” means the administrative committee appointed by the Board of
Directors to manage and administer the Plan in accordance with the provisions of
the Plan. After a Change in Control, the Committee shall cease to have any
powers under the Plan and all powers previously vested in the Committee under
the Plan will then be vested in the Third Party Fiduciary.

 

1.10 “Company” means Southwest Gas Corporation and such of its Subsidiaries as
the Board of Directors may select to become parties to the Plan. The term
“Company” shall also include any Successor Corporation.

 

1.11 “Company Contributions” means the amount added, if any, to a Participant’s
Account Balance in accordance with Article 3.2.

 

1.12 “Deferral(s)” means the amount of Base Annual Salary and Bonus earned and
deferred in accordance with the provisions of the Plan.

 

2



--------------------------------------------------------------------------------

1.13 “Deferral Election Form” means the form of written agreement specifying
deferral elections and a payout option which is completed and executed by the
Participant and submitted to the Company in a timely manner.

 

1.14 “Disability” means any of the following circumstances, as determined by the
Committee in its sole discretion: (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; (b) the Participant
is, by any reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving replacement benefits
for a period of not less than three months under an accident and health plan
covering Employees of the Company; (c) the Participant is determined to be
totally disabled by the Social Security Administration; or (d) the Participant
becomes eligible for and is receiving disability benefits under a long-term
disability plan or program maintained by the Company, provided that the
definition of “disability” applicable under such plan or program complies with
the applicable requirements of the IRC.

 

1.15 “Employee” means any full-time employee of Southwest Gas Corporation as
determined under the personnel policies and practices of Southwest Gas
Corporation prior to a Change in Control.

 

1.16 “Executive” means any officer of Southwest Gas Corporation prior to a
Change in Control.

 

1.17 “Master Plan Document” means this legal instrument containing the
provisions of the Plan.

 

1.18 “Moody’s Rate” means Moody’s Seasoned Corporate Bond Rate which is an
economic indicator consisting of an arithmetic average of yields of
representative bonds (industrial and AAA, AA and A rated public utilities) as of
January 1 prior to each Plan Year as published by Moody’s Investors Service,
Inc. (or any successor thereto), or, if such index is no longer published, a
substantially similar index selected by the Board of Directors.

 

1.19 “Moody’s Composite Rate” means the average of the Moody’s Rate on January 1
for the five years prior to the Participant’s Disability, death, Retirement or
Termination of Employment, whichever event is applicable.

 

1.20 “Participant” means any Executive who executes a Plan Agreement or Deferral
Election Form or an Employee who has been selected to participate in the Plan
and who executes a Plan Agreement or Deferral Election Form.

 

3



--------------------------------------------------------------------------------

1.21 “Plan” means the Executive Deferral Plan of the Company evidenced by this
Master Plan Document.

 

1.22 “Plan Agreement” means the form of written agreement which is entered into
by and between the Company and a Participant.

 

1.23 “Plan Year” means the annual period beginning on March 1 of each calendar
year and ending on the last day of February of the following calendar year.

 

1.24 “Retire” or “Retirement” means a Participant’s separation from service with
the Company on or after attaining age 55, other than by death, Disability or
Termination of Employment.

 

1.25 “Subsidiary” means any corporation, partnership, or other organization
which is at least 50 percent owned by the Company or a Subsidiary of the
Company.

 

1.26 “Successor Corporation” means any corporation or other legal entity which
is the successor to Southwest Gas Corporation, whether resulting from merger,
reorganization or transfer of substantially all of the assets of Southwest Gas
Corporation, regardless of whether such entity shall expressly agree to continue
the Plan.

 

1.27 “Terminates Employment” or “Termination of Employment” means a
Participant’s voluntary or involuntary separation from service with the Company,
excluding Retirement, Disability or death.

 

1.28 “Third Party Fiduciary” means an independent third party selected by the
Committee to take over the administration of the Plan upon and after a Change in
Control and to determine appeals of claims denied under the Plan before and
after a Change in Control pursuant to a Third Party Fiduciary Services
Agreement.

 

1.29 “Third Party Fiduciary Services Agreement” means the agreement with the
Third Party Fiduciary to perform services with respect to the Plan.

 

1.30 “Trust Agreement” means an agreement establishing a “grantor trust” of
which the Company is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the IRC.

 

1.31 “Trust Fund or Funds” means the assets of every kind and description held
under any Trust Agreement forming a part of the Plan.

 

1.32 “Trustee” means any person or entity selected by the Company to act as
Trustee under any Trust Agreement at any time of reference.

 

4



--------------------------------------------------------------------------------

1.33 “Unforeseeable Emergency” means an unforeseeable emergency as defined in
the Code and related Treasury regulations.

 

1.34 “Years of Service” means a Participant’s Benefit Service as defined in the
Retirement Plan for Employees of Southwest Gas Corporation, plus service with a
Successor Corporation which is not taken into account for such plan.

ARTICLE 2

ELIGIBILITY

 

2.1 Selection of Participants An Executive shall become eligible to participate
in the Plan as of the effective date of his election by the Board of Directors
as an officer of the Company, unless the Board of Directors determines, at that
time, that such Executive will not be eligible to participate in the Plan. The
Committee in its sole discretion may select any other Employee to become
eligible to participate in the Plan. Notwithstanding the foregoing, no Executive
or Employee shall be eligible to participate if he is not considered to be
member of a “select group of management or highly compensated employees” as
defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

2.2 Continued Eligibility If a Participant ceases to be an Executive and he
continues as an Employee, the Committee in its sole discretion will determine
whether such Employee will continue to be eligible to participate in the Plan;
provided, however, that any such Employee must be determined by the Committee to
be a member of a “select group of management or highly compensated employees”
under ERISA as a condition of his continuing eligibility to participate in the
Plan. Notwithstanding the foregoing and upon the occurrence of a Change in
Control, a Participant will continue to participate in the Plan.

 

2.3 Commencement of Participation; Conditions to Participation Once eligible to
participate in the Plan, an Executive or an Employee must complete, execute and
return to the Company a Plan Agreement in order to commence participation in the
Plan. Continued participation in the Plan is subject to compliance with any
further conditions as may be established by the Committee. Notwithstanding the
foregoing and upon the occurrence of a Change in Control, no additional
conditions regarding continued participation in the Plan may be established by
the Committee or any Successor Corporation.

ARTICLE 3

PARTICIPANT ELECTIONS AND COMPANY CONTRIBUTIONS

 

3.1

Deferrals A Participant may defer up to 100 percent of his Base Annual Salary
and Bonus received during a Plan Year; provided, that such Deferral exceeds
$2,000

 

5



--------------------------------------------------------------------------------

 

per Plan Year. Notwithstanding the foregoing, no election shall be effective to
reduce the Base Annual Salary and Bonus paid to a Participant for a calendar
year to an amount which is less than the amount that the Company is required to
withhold from such Participant’s Base Annual Salary and Bonus for the calendar
year for (a) any income and employment taxes (including Federal Insurance
Contributions Act tax), (b) contributions to any employee benefit plan (other
than this Plan), and (c) payroll transfers, in place, prior to such elections.

 

3.2 Company Matching Contributions If a Participant makes a Deferral election
with respect to Base Annual Salary and/or Bonus, the Company will contribute an
amount equal to 50 percent of such Deferral, up to a maximum of three percent of
the Participant’s Base Annual Salary, to the Participant’s Account Balance.

 

3.3 Benefit Payment Periods; Irrevocable Elections A Participant shall elect the
period over which the amounts deferred under such election will be distributed
to him commencing at the applicable Benefit Distribution Date. A Participant’s
Account Balances shall be distributed in the form of substantially-equal
installment payments over a period of 120, 180 or 240 months, as elected by the
Participant in accordance with this Article 3.3. Only one payout option is
permitted for each Plan Year. However, a Participant is free to choose any
available payout option for each subsequent Plan Year. If a Participant fails to
make a valid election as to the period over which his Deferrals for a particular
Plan Year will be distributed, the default distribution period for such
Deferrals shall be 240 months. Payout elections are irrevocable once made.

 

3.4

Deadline for Deferral Elections By December 31st of each calendar year, a
Participant must submit to the Company his completed and executed Deferral
Election Form for the upcoming Plan year. If a Participant fails to timely
submit his Deferral Election Form, he will not be permitted to defer any of his
Base Annual Salary or Bonus during the upcoming Plan Year.

 

3.5 Exercise of Deferral Election A Participant’s Deferral election will be
exercised on a per pay period basis for the portion of his Base Annual Salary
that is deferred. The exercise of a Participant’s Deferral election with respect
to his Bonus will occur at the time the Bonus is paid.

 

3.6 Deferral Elections by New Participants When an Executive or an Employee
first becomes eligible to participate in the Plan, initial Deferral elections
will be permitted with respect to services performed after the elections, as
long as such elections are made within 30 days after the date on which the
Executive or Employee became eligible to participate in the Plan. Such
Participant may defer up to 100 percent of the remaining portion of his Base
Annual Salary for the current Plan year. Such Participant must submit his Plan
Agreement to the Company, in writing, at the time he elects to become a
Participant in the Plan. Thereafter, in the event an Executive or an Employee
becomes a Participant in the Plan, such Participant may defer compensation only
in accordance with Article 3.3.

 

6



--------------------------------------------------------------------------------

3.7 Ineffective Elections If there shall be a final determination by the
Internal Revenue Service or a court of competent jurisdiction that the election
by a Participant to defer the payment of any amount in accordance with the terms
of this Plan was not effective to defer the taxation of such amount, then the
Participant shall be entitled to receive a distribution of the amount determined
to be taxable and the Participant’s Account Balances shall be reduced
accordingly.

 

3.8 Continuation of Deferral Election If a Participant is authorized by the
Company for any reason to take a paid leave of absence, the Participant’s
Deferral election shall remain in full force and effect.

 

3.9 Suspension of Deferral Election If a Participant is authorized by the
Company for any reason to take an unpaid leave of absence, the Participant’s
current Deferral election shall be terminated.

ARTICLE 4

INTEREST, CREDITING AND VESTING

 

4.1 Interest Rate A Participant’s Account Balances at the start of a Plan Year
and any Deferrals and Company Contributions made during a Plan Year will earn,
except as provided for in Article 4.2, interest annually at 150 percent of the
Moody’s Rate. Interest will be credited to a Participant’s accounts for
Deferrals and Company contributions made during the Plan Year, as if all
Deferrals and contributions were made on the first day of the Plan Year.

 

4.2 Adjustment to Interest Rate If a Participant experiences a Termination of
Employment prior to completing five Years of Service with the Company, interest
credited for all Deferrals and vested Company Contributions to a Participant’s
Account Balances will be adjusted based on the Moody’s Rate during the period he
participated in the Plan.

 

4.3 Vesting of Company Contributions Company Contributions and interest earned
on such contributions will vest to a Participant at the rate of 20 percent per
Year of Service and will vest completely once a Participant has completed five
Years of Service with the Company.

 

4.4 Interest prior to Benefit Distribution Date A Participant’s Account Balances
will earn interest under the provisions of Article 4.1 or, if applicable,
Article 4.2 until the applicable Benefit Distribution Date.

 

7



--------------------------------------------------------------------------------

4.5 Interest Rate for Benefit Payment Calculation The interest rate used to
calculate the amount that will be credited to a Participant’s Account Balances
to determine his Benefit Account Balances under the provisions of Article 5.1,
will be 150 percent of the Moody’s Composite Rate.

ARTICLE 5

PLAN BENEFIT PAYMENTS

 

5.1 Benefit Account Balances A Participant’s Account Balances, at the applicable
Benefit Distribution Date, will be credited with an amount equal to the interest
such balances would have earned assuming distribution in equal monthly
installments over the specific benefit payment periods, at a specified interest
rate, thereby creating Benefit Account Balances. The Benefit Account Balances
will then be paid to the Participant in equal monthly installments over the
benefit payment periods previously elected by the Participant or specified by
the Plan.

ARTICLE 6

PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS

 

6.1 Pre-Retirement Death of Participant Notwithstanding any elections made
pursuant to Article 3.3 if a Participant dies while he is an employee of the
Company, his Account Balances will be paid to his Beneficiary in equal monthly
installments over the 180 month survivor benefit payment period commencing as of
the applicable benefit commencement date.

 

6.2 Interest on Benefit Payments The interest rate used to determine the amount
that will be credited to Participant’s Account Balances, to determine his
Benefit Account Balances under the provisions of Article 5.1 following the
Participant’s death, will be 150 percent of the Moody’s Composite Rate.

ARTICLE 7

POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS

 

7.1 Post-Retirement Death of Participant If a Participant dies after the
commencement of benefit payments under this Plan but prior to such benefits
having been paid in full, the Participant’s benefit payments will continue to be
paid to the Participant’s Beneficiary through the end of the benefit payment
periods previously elected by the Participant.

 

8



--------------------------------------------------------------------------------

ARTICLE 8

DISABILITY BENEFIT PAYMENTS

 

8.1 Payment Following Disability Notwithstanding any elections made pursuant to
Article 3.3, if a Participant becomes Disabled within the first five Years of
Service with the Company, he will receive his Benefit Account Balances in a lump
sum payment on the applicable Benefit Distribution Date. If a Participant
becomes Disabled after having completed five or more Years of Service with the
Company, the Benefit Account Balances will be paid consistent with the benefit
payout periods previously elected.

 

8.2 Vesting of Company Contributions Notwithstanding the provisions of Article
4.3, Company contributions and interest earned on such contributions will be
fully vested to the Participant at the time he is determined to be Disabled.

 

8.3 Interest on Benefit Payments If a Participant qualifies to receive benefits
due to a Disability, the interest rate used to calculate the amount that will be
credited to Participant’s Account Balances, to determine his Benefit Account
Balances under the provisions of Article 5.1, will be 150 percent of the Moody’s
Composite Rate.

ARTICLE 9

BENEFICIARIES

 

9.1 Designation of Beneficiaries A Participant shall have the right to designate
any Beneficiary to whom benefits under this Plan shall be paid in the event of
the Participant’s death prior to the total distribution of his Benefit Account
Balances under the Plan. If the Participant is married and greater than 50
percent of the Benefit Account Balances is designated to a Beneficiary other
than the Participant’s spouse, such Beneficiary designation must be consented to
by the Participant’s spouse. Each Beneficiary designation must be in written
form prescribed by the Company and will be effective only when filed with the
Company during the Participant’s lifetime. The Company shall acknowledge, in
writing, receipt of each Beneficiary designation form.

 

9.2 Changing Beneficiary Designation A Participant shall have the right to
change the Beneficiary designation, subject to spousal consent under the
provisions of Article 9.1, without the consent of any designated Beneficiary by
filing a new Beneficiary designation with the Company. The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.

 

9.3 Discharge of Company Obligation Both the Company and the Committee shall be
entitled to rely on the Beneficiary designation last filed by the Participant
prior to his death. Any payment made in accordance with such designation shall
fully discharge the Company and the Committee from all further obligations with
respect to the Participant’s rights in the Plan.

 

9



--------------------------------------------------------------------------------

9.4 Minor or Incompetent Beneficiaries If a Beneficiary entitled to receive
benefits under the Plan is a minor or a person declared incompetent, the
Committee may direct payment of such benefits to the guardian or legal
representative of such minor or incompetent person. The Committee may require
proof of incompetency, minority or guardianship as it may deem appropriate prior
to distribution of any Plan benefits. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
payments.

 

9.5 Effect of No Beneficiary Designation If no Beneficiary designation is in
effect at the time of the Participant’s death, or if the named Beneficiary
predeceased the Participant, then the Beneficiary shall be: (a) the surviving
spouse; (b) if there is no surviving spouse, then his issue per stirpes; or
(c) if no surviving spouse or issue, then his estate.

 

9.6 Beneficiary’s Beneficiaries If a Participant’s Beneficiary receiving benefit
payments under the provisions of the Plan dies prior to the completion of the
benefit payment periods, the Participant’s benefit payments will continue to be
paid through the end of the benefit payment periods previously elected by the
Participant, to the Beneficiary’s Beneficiary, if any, or the applicable estate.

ARTICLE 10

GENERAL

 

10.1 Payment Obligation Amounts payable to a Participant or Beneficiary shall be
paid from the general assets of the Company or from the assets of a grantor
trust within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle
A of the Code, established for use in funding executive compensation
arrangements and commonly known as a “rabbi trust.”

 

10.2 Limitation on Payment Obligation The Company shall have no obligation under
the Plan to a Participant or a Participant’s Beneficiary, except as provided in
this Master Plan Document.

 

10.3 Furnishing Information The Participant or Beneficiary shall cooperate in
furnishing all information requested by the Company to facilitate the payment of
his Benefit Account Balances.

 

10.4

Unsecured General Creditor Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be

 

10



--------------------------------------------------------------------------------

 

held under any trust, or held in any way as collateral security for the
fulfilling of the obligations of the Company under the Plan. Any and all of the
Company assets shall be, and remain, the general unpledged, unrestricted assets
of the Company. The Company obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that this
Plan (and the Trust Funds described in Article 10.7) be unfunded for purposes of
the Code and for the purposes of Title I of ERISA.

 

10.5 Withholding There shall be deducted from each payment made under the Plan
or other compensation payable to the Participant (or Beneficiary) all taxes
which are required to be withheld by the Company in respect to such payment
under this Plan. The Company shall have the right to reduce any payment (or
other compensation) by the amount of cash sufficient to provide the amount of
said taxes.

 

10.6 Future Employment The terms and conditions of this Plan shall not be deemed
to constitute a contract of employment between the Company and a Participant.
Moreover, nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge the Participant at any time.

 

10.7 Trusts The Company may maintain one or more Trust Funds to finance all or a
portion of the benefits under the Plan by entering into one or more Trust
Agreements. Any Trust Agreement is designated as, and shall constitute, a part
of the Plan, and all rights which may accrue to any person under the Plan shall
be subject to all the terms and provisions of such Trust Agreement. A Trustee
shall be appointed by the Committee or the Board of Directors and shall have
such powers as provided in the Trust Agreement. The Committee or the Board of
Directors may modify any Trust Agreement, in accordance with its terms, to
accomplish the purposes of the Plan and appoint a successor Trustee under the
provisions of such Trust Agreement. By entering into such Trust Agreement, the
Committee or the Board of Directors may vest in the Trustee, or in one or more
investment managers (as defined in ERISA) the power to manage and control the
Trust Fund. Committee and the Board of Directors authority under the provisions
of this Article 10.7 will cease upon the occurrence of a Change in Control.

 

10.8 No Assignment To the maximum extent permitted by law, no interest or
benefit under the Plan shall be assignable or subject in any manner to
alienation, sale, transfer, claims of creditors, pledge, attachment or
encumbrances of any kind.

 

11



--------------------------------------------------------------------------------

ARTICLE 11

TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN

 

11.1 Plan Amendment To the extent permitted by the IRC and related regulations,
the Board of Directors may, at any time, and without notice, amend or modify the
Plan in whole or in part; provided, however, that (a) no amendment or
modification shall be effective to decrease or restrict (i) the amount of
interest to be credited to a Participant’s Account Balances under the provisions
of the Plan, (ii) the benefits the Participant qualifies for or may elect to
receive under the provisions of the Plan, or (iii) benefit payments to
Participants or Beneficiaries once such payments have commenced, and
(b) effective January 1, 2005, no amendment or modification of this Article 11,
Article 12, or Article 13 of the Plan shall be effective except to the extent
both the Committee and the Board of Directors deems necessary to comply with
applicable law.

 

11.2 Plan Termination The Board of Directors shall not terminate the Plan until
all benefits owed to the Participants and Beneficiaries have been paid in full.

 

11.3 Bankruptcy To the extent permitted under Code Section 409A and its related
Treasury regulations, the Board of Directors shall have the authority, in its
sole discretion, to terminate the Plan and distribute each Participant’s Account
Balances to the Participant or, if applicable, his or her Beneficiary within
twelve months of a corporate dissolution taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(a) The
total accelerated distribution under this Article 11.3 must be included in a
Participant’s gross income in the latest of:

 

  (a) The calendar year in which the Plan is terminated;

 

  (b) The calendar year in which the Participant’s Account Balances are no
longer subject to a substantial risk of forfeiture; or

 

  (c) The calendar year in which distribution of the Participant’s Account
Balances is administratively practicable.

 

11.4 Partial Plan Termination The Board of Directors may partially terminate the
Plan by instructing the Company not to accept any additional Deferral
commitments. In the event of a partial termination, the remaining provisions of
the Plan shall continue to operate and be effective for all Participants in the
Plan, as of the date of such partial termination. Any such instructions and any
reinstatement of the Plan shall be implemented in accordance with the IRC and
related regulations.

 

12



--------------------------------------------------------------------------------

11.5 Change in Control Notwithstanding any provisions herein to the contrary, in
the event of a hostile or non-negotiated Change in Control (as determined by the
Third Party Fiduciary, in its sole discretion), the benefits of this Plan will
become 100 percent vested for all Participants and the interest credited to a
Participant’s Account Balances under any provision of this Plan will be
adjusted, retroactively to the date an individual became a Participant and
prospectively thereafter, to 200 percent of the Moody’s Rate.

ARTICLE 12

ADMINISTRATION OF THE PLAN

 

12.1 Committee Duties Except as otherwise provided in this Article 12, and
subject to Article 13, the general administration of the Plan, as well as
construction and interpretation thereof, shall be vested in the Committee.
Members of the Committee may be Participants under the Plan. Specifically, the
Committee shall have the discretion and authority to: (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan; and (b) decide or resolve any and all questions
including interpretations of the Plan. Any individual serving on the Committee
who is a Participant shall not vote or act on any matter relating solely to
himself or herself. The number of members of the Committee shall be established
by, and the members shall be appointed from time to time by, and shall serve at
the pleasure of, the Board of Directors.

 

12.2 Administration After a Change in Control Upon and after a Change in
Control, the administration of the Plan shall be vested in a Third Party
Fiduciary, as provided for herein and pursuant to the terms of a Third Party
Fiduciary Services Agreement. Any Third Party Fiduciary Services Agreement is
designated as, and shall constitute, a part of the Plan. The Third Party
Fiduciary shall also have the discretion and authority to: (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan; and (b) decide or resolve any and all questions
including interpretation of the Plan and the Trust Agreement. Except as
otherwise provided for in any Trust Agreement, the Third Party Fiduciary shall
have no power to direct the investment of Plan or Trust Funds or select any
investment manager or custodial firm for the Plan or Trust Agreement. The
Company shall pay all reasonable administrative expenses and fees of the Third
Party Fiduciary when it acts as the administrator of the Plan or pursuant to
Article 13. The Third Party Fiduciary may not be terminated by the Company
without the consent of at least 50 percent of the Participants in the Plan.

 

12.3 Agents In the administration of the Plan, the Committee or the Third Party
Fiduciary, as the case may be, may from time to time employ such agents,
consultants, advisors, and managers as it deems necessary or useful in carrying
out its duties as it sees fit (including acting through a duly authorized
representative) and may from to time to time consult with counsel to the
Company.

 

13



--------------------------------------------------------------------------------

12.4 Binding Effect of Decisions The decision or action of the Committee or the
Third Party Fiduciary, as the case may be, with respect to any question arising
out of or in connection with the administration, interpretation, and application
of the Plan (and the Trust Agreement to the extent provided for in Article 12.2)
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons or entities having any interest in the
Plan.

 

12.5 Indemnity by Company The Company shall indemnify and save harmless each
member of the Committee, the Third Party Fiduciary, and any employee of the
Company to whom the duties of the Committee may be delegated against any and all
claims, losses, damages, expenses, and liabilities arising from any action or
failure to act with respect to the Plan, except in the case of fraud, gross
negligence, or willful misconduct by the Committee, any of its members, the
Third Party Fiduciary, or any such employee.

 

12.6 Cooperation – Providing Information To enable the Committee and the Third
Party Fiduciary to perform their functions, the Company shall supply full and
timely information to the Committee and the Third Party Fiduciary, as the case
may be, on all matters relating to the compensation of all Participants, their
Retirement, death, Disability or other cause for Termination of Employment, and
such other pertinent facts as the Committee or the Third Party Fiduciary may
require.

 

12.7 Unforeseeable Emergencies In the event of an Unforeseeable Emergency, the
Committee or the Third Party Fiduciary, as the case may be, may in its sole
discretion, permit distribution to a Participant or Beneficiary from this Plan
an amount no greater than the amount necessary to satisfy the Unforeseeable
Emergency plus any taxes reasonably anticipated as a result of the distribution;
or permit a Participant to cancel his or her Deferral election for the
applicable Plan Year in accordance with applicable Treasury regulations without
an accompanying distribution from his or her Account Balances. A Participant’s
current Deferral election, if any, shall automatically terminate upon such
Participant’s receipt of a withdrawal under this Article 12.7 or upon such
Participant’s receipt of a “hardship distribution” (within the meaning of Code
Section 401(k)(2)(B)(IV) and the related Treasury regulations) under any of the
Company tax-qualified retirement plans. To the extent such a Participant again
becomes eligible to elect Deferrals in accordance with the terms of the Plan,
any subsequent Deferral elections made by the Participant must be made in
accordance with the provisions of Article 3.

 

14



--------------------------------------------------------------------------------

ARTICLE 13

CLAIMS PROCEDURE

 

13.1 Presentation of Claims Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for determination with
respect to benefits available to such Claimant from the Plan. The claim must
state with particularity the determination desired by the Claimant.

 

13.2 Notification of Decision The Committee shall consider a claim and notify
the Claimant within 90 calendar days after receipt of a claim in writing:

 

  (a) That the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant: (i) the specific reason(s)
for the denial of the claim, or any part thereof; (ii) the specific reference(s)
to pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and (iv) an explanation of the claim review procedure set forth in
Article 13.3.

 

13.3 Review of a Denied Claim Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Third Party
Fiduciary a written request for a review of the denial of the claim. Thereafter,
the Claimant (or the Claimant’s duly authorized representative) may review
pertinent documents, submit written comments or other documents, and request a
hearing, which the Third Party Fiduciary, in its sole discretion, may grant.

 

13.4 Decision on Review The Third Party Fiduciary shall render its decision on
review promptly, and not later than 60 days after the filing of a written
request for review of a denial, unless a hearing is held or other special
circumstances require additional time, in which case the Third Party Fiduciary’s
decision must be rendered within 120 calendar days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain: (a) the specific reason(s) for the decision;
(b) the specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and (c) such other matters as the Third Party Fiduciary
deems relevant.

 

15



--------------------------------------------------------------------------------

13.5 Legal Action A Claimant’s compliance with the foregoing provisions of this
Article 18 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under the Plan.

ARTICLE 14

MISCELLANEOUS

 

14.1 Notices Any notice given under the Plan shall be in writing and shall be
mailed or delivered to:

SOUTHWEST GAS CORPORATION

Executive Deferral Plan

Administrative Committee (LVB-283)

P.O. Box 98510

Las Vegas, NV 89193-8510

and

Wachovia Bank, N.A.

One West Fourth Street

Winston-Salem, NC 27101

 

14.2 Assignment The Plan shall be binding upon the Company and any of its
successors and assigns, and upon a Participant, a Participant’s Beneficiary, and
their assigns, heirs, executors and administrators.

 

14.3 Governing Law Except to the extent that federal law applies, the Plan shall
be governed by and construed under the laws of the State of Nevada.

 

14.4 Headings Headings in this Master Plan Document are inserted for convenience
of reference only. Any conflict between such headings and the text shall be
resolved in favor of the text.

 

14.5 Gender and Number Masculine pronouns wherever used shall include feminine
pronouns and when the context dictates, the singular shall include the plural.

 

14.6 Severability In case any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Master Plan Document to be
effective January 1, 2005.

 

SOUTHWEST GAS CORPORATION By  

/s/ JEFFREY W. SHAW

  Jeffrey W. Shaw   Chief Executive Officer Date  

January 14, 2008

 

17